DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This application has been examined.  Claims 1-20 are pending.
2.	The IDS filed 5/18/20 has been considered.
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A.	As per claims 1, 11 and 20, the claims are unclear insofar as there does not appear to be a nexus between the various steps/functions.  For example, it is unclear as to the relationship between the generating and building steps/ functions relative to the modeling of the ego-vehicle using the kinematic bicycle model (i.e., it does not appear that the modeling is considered in the building of the policy using the actor-critic network).
B.	All claims depending from a rejected claim are also rejected for the same reasons. 

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US-2020/0090074, US-2020/0363814, US-2019/0113929, US-20200139973 and CN-109733415 are of general interest providing background and state of the art information.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J ZANELLI whose telephone number is (571)272-6969. The examiner can normally be reached Mon.-Thur. 9 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J ZANELLI/Primary Examiner, Art Unit 3661